t c summary opinion united_states tax_court mary ellen lepordo petitioner v commissioner of internal revenue respondent docket no 12911-06s filed date mary ellen lepordo pro_se louise r forbes for respondent dean special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure this case arises from requests for innocent spouse relief under sec_6015 with respect to petitioner’s tax_liabilities for and through no notices of deficiency were issued except for petitioner filed forms request for innocent spouse relief and separation of liability and equitable relief seeking equitable relief under sec_6015 for each year respondent determined that petitioner was not entitled to relief under sec_6015 for and with respect to petitioner requested relief of dollar_figure respondent granted partial relief of dollar_figure under sec_6015 but found petitioner liable for dollar_figure the issues for decision are whether respondent correctly denied relief as to the dollar_figure under sec_6015 for and abused his discretion when he denied petitioner’s request for innocent spouse relief for and through under sec_6015 petitioner and mr lepordo did not file a petition with the court and respondent assessed the dollar_figure deficiency respondent represents that he determined that petitioner did not have knowledge of mr lepordo’s gambling income and pension distributions in background some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received into evidence are incorporated herein by reference at the time the petition was filed petitioner resided in somerville massachusetts petitioner is a high school graduate who was employed in clerical positions during the years at issue petitioner and joseph j lepordo filed a joint form_1040 u s individual_income_tax_return for each of the years at issue the federal_income_tax returns for and showed tax due in excess of the remittances for and the federal_income_tax returns were filed without remittances for the tax reported with respect to respondent determined a dollar_figure deficiency in the notice_of_deficiency mailed to petitioner and mr lepordo on date the deficiency was assessed when they failed to file a petition with the court the taxable years and the tax due for each year are summarized as follows year tax before credits dollar_figure big_number big_number big_number big_number big_number on date the internal_revenue_service irs issued to petitioner and mr lepordo a notice_of_intent_to_levy with respect to on date petitioner and mr lepordo submitted an offer-in-compromise that was rejected on date mr lepordo subsequently passed away on date thereafter petitioner submitted an offer-in- compromise for dollar_figure that was rejected on date apparently petitioner’s second offer-in-compromise for dollar_figure was never received and the irs cannot find its related paperwork after petitioner’s offers-in-compromise were rejected or went unanswered petitioner’s deceased spouse’s tax preparer advised her to seek innocent spouse relief petitioner filed forms on date seeking equitable relief under sec_6015 for and through on date respondent issued his preliminary determinations respondent denied relief for because petitioner’s request for relief was untimely since it was received more than years after the first collection activity the first collection activity a notice_of_intent_to_levy occurred date and petitioner’s request was received on date respondent denied petitioner’s requests for the years and because she did not satisfy the criteria for relief evidently the preliminary determination s for and which also cannot be found denied relief for and for the same reasons petitioner appealed the preliminary determinations by submitting forms statement of disagreement on date the appeals_office without any further explanation issued a final_determination that sustained the preliminary determinations with respect to and the final_determination granted partial relief of dollar_figure under sec_6015 with respect to but found petitioner liable for dollar_figure thereafter petitioner timely filed a petition for redetermination with the court discussion burden_of_proof except as otherwise provided in sec_6015 petitioner bears the burden_of_proof with respect to her entitlement to innocent spouse relief see rule a 119_tc_306 affd 101_fedappx_34 6th cir joint_and_several_liability and sec_6015 relief sec_6013 provides that if a joint_return is filed the tax is computed on the taxpayers’ aggregate income and liability for the resulting tax is joint_and_several see also sec_1_6013-4 income_tax regs but the irs may relieve a taxpayer from joint_and_several_liability under sec_6015 in certain circumstances sec_6015 relief for taxpayers no longer married legally_separated or not living together although petitioner stated in her request for relief that she was seeking relief under sec_6015 with respect to an underpayment for each year respondent’s final_determination granted partial relief of dollar_figure with respect to the deficiency under sec_6015 and found petitioner liable for dollar_figure accordingly the court reviews respondent’s determination pursuant to sec_6015 sec_6015 provides proportionate relief for any deficiency that was assessed if a joint_return was filed and at the time the election was made the spouses were no longer married they were legally_separated or they had lived apart for the 12-month_period ending on the date the election was filed generally the individual may elect to be treated as if separate returns were filed and liability is limited to that portion of the deficiency that is properly allocable to the electing spouse see sec_6015 d the electing spouse bears the burden of proving the amount of the deficiency that is allocable to him except in limited circumstances sec_6015 if the irs proves that the electing spouse had actual knowledge at the time he signed the return of any item giving rise to the deficiency and the item was allocable to the nonelecting spouse then the election is invalid with respect to the portion of the deficiency that is attributable to the item see sec_6015 sec_1_6015-3 income_tax regs the knowledge standard for purposes of sec_6015 is an actual and clear awareness of the existence of the item giving rise to the deficiency or the portion thereof see 115_tc_183 affd 282_f3d_326 5th cir the knowledge standard does not require the requesting spouse to possess actual knowledge of the tax consequences arising from the item giving rise to the deficiency see id see also 292_f3d_800 d c cir affg tcmemo_2000_332 121_tc_73 for petitioner and mr lepordo submitted to respondent a signed form_1040 that omitted all income deductions and tax computations attached to the return was a form_w-2 wage and tax statement for mr lepordo from signature flight support showing wages of dollar_figure and a form_w-2 for petitioner from harvard vanguard medical associates showing wages of dollar_figure with their tax_return and attached forms petitioner and mr lepordo enclosed a dollar_figure check and a letter signed by petitioner and mr lepordo stating that a form_w-2 was missing and requesting that the irs compute their taxes sec_1_6015-0 through income_tax regs are applicable for all elections under sec_6015 filed on or after date sec_1_6015-9 income_tax regs respondent examined petitioner’s and mr lepordo’s form_1040 and made three adjustments to income a total wages of dollar_figure dollar_figure dollar_figure b dollar_figure in taxable pension and annuity income received by mr lepordo and c dollar_figure in gambling income received by mr lepordo the adjustments resulted in a net tax due of dollar_figure as of the date of the notice_of_deficiency consisting of the dollar_figure deficiency determination a dollar_figure accuracy-related_penalty under sec_6662 dollar_figure of interest due and dollar_figure of withholding credits respondent granted petitioner partial relief of dollar_figure determining that she had no knowledge of mr lepordo’s gambling income and pension distributions respondent denied relief as to dollar_figure although it is not clear from the record the court assumes that respondent’s denial of relief was due to a determination to allocate petitioner’s salary to her and to ascribe to petitioner actual knowledge of mr lepordo’s salary because of the form_w-2 enclosed with the letter and the blank return see sec_6015 c to the extent that this is not so it was petitioner’s burden to establish the portion of the deficiency that was not allocable to her see sec_6015 sec_1_6015-3 income_tax regs stating that the electing spouse has the burden to establish the proper the court assumes that the payment of dollar_figure has been or will be credited to the joint liability allocation and that none of the other limitations apply ie disqualified_asset transfers petitioner did not establish that the irs’s dollar_figure computation was incorrect or that a more favorable calculation was appropriate see sec_1_6015-3 and ii and income_tax regs discussing proportionate allocation the allocation of separate_return items and their effect on the requesting spouse’s liability and alternative allocation_methods therefore petitioner is not entitled to relief under sec_6015 with respect to the dollar_figure for which respondent found her liable accordingly respondent’s determination with respect to the dollar_figure for under sec_6015 is sustained sec_6015 equitable relief the irs may relieve an individual from joint_and_several_liability under sec_6015 if taking into account all the facts and circumstances it is inequitable to hold the taxpayer whether petitioner qualifies for sec_6015 relief with respect to the dollar_figure is discussed below see 121_tc_73 applying revproc_2000_15 the taxpayer received partial relief under sec_6015 and the court went on to review the disallowed portion under sec_6015 capehart v commissioner tcmemo_2004_268 same affd 204_fedappx_618 9th cir rowe v commissioner tcmemo_2001_325 same cf baumann v commissioner tcmemo_2005_31 applying revproc_2003_61 the irs determined that the taxpayer did not qualify for relief under sec_6015 because of her actual knowledge of the item but allowed partial relief under sec_6015 liable for any unpaid tax or deficiency and he does not qualify for relief under sec_6015 or c the court reviews the irs’s denial of innocent spouse relief under sec_6015 for abuse_of_discretion see 114_tc_276 under the abuse_of_discretion standard the court must determine whether the irs exercised its discretion arbitrarily capriciously or without sound basis in fact when it denied the requested relief id the court’s review is limited and the court cannot substitute its judgment for that of the irs and determine whether in the court’s opinion it would have granted relief see 116_tc_206 collectors training inst inc v united_states aftr 2d ustc par big_number at big_number n d ill stating that an abuse_of_discretion ‘means something more than’ the court’s belief that it would ‘have acted differently if placed in the circumstances confronting the’ appeals officer quoting 280_f3d_1125 7th cir to guide irs employees in exercising their discretion the commissioner has issued revenue procedures that list the factors they should consider the court also uses the factors when reviewing the irs’s denial of relief see 120_tc_137 revproc_2003_61 2003_2_cb_296 modifying and superseding revproc_2000_15 2000_1_cb_447 revproc_2003_61 sec_4 seven threshold conditions for relief revproc_2003_61 sec_4 c b pincite begins with a list of seven threshold conditions that a taxpayer must satisfy in order to qualify for relief under sec_6015 the court will not recite them all with respect to petitioner fails the third requirement ie the requesting spouse must apply for relief no later than years after the date of the irs’s first collection activity after date see revproc_2003_61 sec_4 c b pincite cf sec_1_6015-5 income_tax regs defining the term collection activity to include a sec_6330 notice which is also defined as the notice the irs sends to taxpayers informing them of the irs’s intent to levy and their right to request a hearing respondent entered into evidence a form_4340 certificate of assessments payments and other specified matters which shows that the irs sent to petitioner a notice of the irs’s intent to levy and her right to request a hearing on date petitioner’s form_8857 was received by the irs on date because the form_8857 was received after the expiration of the year period the court concludes that the irs did not abuse its discretion when it denied relief for accordingly respondent’s determination for is sustained with respect to taxable years through respondent agrees that the irs determined that petitioner satisfied the threshold requirements of revproc_2003_61 sec_4 revproc_2003_61 sec_4 circumstances ordinarily qualifying for relief where the requesting spouse satisfies the threshold conditions of revproc_2003_61 sec_4 revproc_2003_61 sec_4 c b pincite sets forth the circumstances in which the irs will ordinarily grant relief under sec_6015 with respect to the underpayment of a properly reported liability to qualify for relief under revproc_2003_61 sec_4 the requesting spouse must no longer be married to be legally_separated from or not have been a member of the same household as the nonelecting spouse at any time during the 12-month_period ending on the date of the request for relief have had no knowledge or reason to know when she signed the return that the nonelecting spouse would not pay the tax_liability and suffer economic hardship if relief is not granted see revproc_2003_61 sec_4 c b pincite petitioner’s husband passed away on date and petitioner’s request for relief was received on date condition is satisfied the preliminary determination for and states that petitioner’s reliance on mr lepordo to take care of the tax matters did not establish a reasonable belief that the taxes would be paid at the time she signed the returns the fact that mr lepordo did not have enough taxes withheld did not support relief she had knowledge of the unpaid balances when she signed the returns she did not establish that mr lepordo was financially responsible she did not establish that mr lepordo took responsibility for any portion of the unpaid taxes and she did not establish that mr lepordo had the funds available or a specific payment plan at the time she signed the returns the preliminary determination s for and is not in the record the final_determination merely states that the irs was granting partial relief for but there is no explanation as to the irs’s reasons for denying relief petitioner testified that she was not involved in the preparation of the returns that she just gave her forms w-2 to mr lepordo and his tax guy did everything petitioner also testified that she knew that partial payments were submitted for some years while no payments were submitted in other years petitioner testified further that she told mr lepordo that the taxes had to be paid but he told me not to worry about it that he’ll take care of it on her form questionnaire for requesting spouse petitioner claimed that she was not allowed to question mr lepordo or the return preparer and that she had no knowledge about how the moneys from the unpaid taxes were spent with respect to their financial matters petitioner testified that she had access to their joint account but she did not pay any bills however petitioner’s form stated that mostly my husband wrote the checks and if any checks were written mr lepordo had to approve them the court notes however that with the return petitioner signed a document that stated i enclosed a dollar_figure check and any moneys left over from this check may be applied to my previous year’s balance still owed and although the return is no longer in issue petitioner submitted a similar handwritten statement please find enclosed a check in the amount of dollar_figure towards the money we owe thank you mary ellen lepordo in view of petitioner’s testimony that she knew at the time she signed the returns that their returns were submitted with either partial or no payments and of the other evidence in the record the court finds that she had both actual and constructive the court also notes that because petitioner filed a separate_return for she knew that she did not have to file a joint tax_return with mr lepordo because the court finds that this factor favors respondent on other grounds the court need not decide whether that circumstance would also weigh against relief knowledge at the time she signed the returns that the tax_liabilities would not be paid therefore the court finds for respondent on this element and need not discuss the third element accordingly the irs did not abuse its discretion by denying relief under revproc_2003_61 sec_4 with respect to and revproc_2003_61 sec_4 other factors where the requesting spouse fails to qualify for relief under revproc_2003_61 sec_4 the irs may nevertheless grant relief under revproc_2003_61 sec_4 revproc_2003_61 sec_4 c b pincite contains a nonexhaustive list of factors that the irs will consider and weigh when determining whether to grant equitable relief under sec_6015 the factors and the court’s analysis with respect to each factor are described below marital status the irs will take into consideration whether the requesting spouse is separated or divorced from the nonelecting spouse revproc_2003_61 sec_4 a i c b pincite mr lepordo passed away well over a year before petitioner’s request for relief therefore the court concludes that this factor weighs in favor of relief see banderas v commissioner tcmemo_2007_129 finding that this factor weighed in favor of relief under similar facts economic hardship the irs will also take into consideration whether the requesting spouse will suffer economic hardship if the relief is not granted revproc_2003_61 sec_4 a ii c b pincite generally economic hardship exists if collection of the tax_liability will cause a taxpayer to be unable to pay reasonable basic living_expenses see butner v commissioner tcmemo_2007_136 petitioner must prove that the expenses qualify and that they are reasonable see monsour v commissioner tcmemo_2004_190 at trial petitioner testified that she cannot afford to pay the liabilities petitioner’s form shows that her monthly expenses dollar_figure exceed her net wages dollar_figure by dollar_figure petitioner’s forms state that her current income barely allows her to stay ahead of her bills and because of increases in rent and utilities it will be very difficult if not impossible to meet the irs demands in a document attached to her form petitioner stated i cannot take on this burden myself and i am trying to figure out how i’m going to make it with just one income to the extent that there are determination letters in the record the letters fail to set forth the irs’s conclusions with respect to this factor respondent did not raise any issue as to this factor at trial the court finds however that petitioner has not met her burden petitioner did not introduce into evidence her financial records ie current salary living_expenses and amounts of other debts which are necessary to support her claim that she will be unable to pay reasonable basic living_expenses if relief is not granted substantiation was particularly necessary in view of petitioner’s assertion that her expenses exceeded her income as well as the large amount of expenses claimed ie dollar_figure for food and dollar_figure for utilities moreover petitioner remains gainfully_employed and has only one child whom she helps attend school therefore this factor weighs against relief see banderas v commissioner supra stating that lack of economic hardship weighs against relief under rev_proc cf butner v commissioner supra stating same under rev_proc knowledge or reason to know a properly reported but not paid liability the irs will also consider whether the requesting spouse did not know or had no reason to know that the nonelecting spouse would not pay the liability revproc_2003_61 sec_4 a iii a c b pincite in the case of a properly reported but unpaid liability the relevant knowledge is whether the taxpayer knew or had reason to know when the return was signed that the tax would not be paid see washington v commissioner t c pincite see also feldman v commissioner tcmemo_2003_201 affd 152_fedappx_622 9th cir petitioner must establish that at the time she signed the return for each of the years at issue she had no knowledge or reason to know that the tax reported on each return would not be paid and it was reasonable for her to believe that mr lepordo would pay the tax reported on each return see ogonoski v commissioner tcmemo_2004_52 collier v commissioner tcmemo_2002_144 the court has found for respondent on this factor therefore this factor weighs against relief see beatty v commissioner tcmemo_2007_167 applying revproc_2003_61 and finding that knowledge or reason to know weighs against relief fox v commissioner tcmemo_2006_22 same cf levy v commissioner tcmemo_2005_92 applying revproc_2000_15 and stating that lack of knowledge weighs in favor of relief while knowledge or reason to know weighs against relief knowledge or reason to know items giving rise to the dollar_figure portion of the deficiency with respect to a liability that arises from a deficiency the irs will consider whether the requesting spouse did not know or had no reason to know of the items giving rise to the deficiency revproc_2003_61 sec_4 a iii b c b pincite if the electing spouse had actual knowledge of the item giving rise to the deficiency then that knowledge is a strong factor weighing against relief see id to the extent that the dollar_figure portion of the deficiency consists of the income mr lepordo received from signature flight support the court finds that petitioner had actual knowledge of the item since she knew of his employment relationship therewith the amount of the income and his receipt of the income on account of the form_w-2 enclosed with their return see cheshire v commissioner t c pincite finding that the taxpayer had actual knowledge because she knew about the nature of the income the amount and her spouse’s receipt thereof mitchell v commissioner tcmemo_2000_332 stating same to the extent that the dollar_figure portion of the deficiency consists of other items petitioner failed to show that she had no knowledge or reason to know of the items giving rise to the deficiency accordingly this factor weighs against relief nonelecting spouse’s legal_obligation the irs will also consider whether the nonelecting spouse has a legal_obligation to pay the outstanding income_tax_liability pursuant to a divorce decree or agreement see revproc_2003_61 sec_4 a iv c b pincite but if the requesting spouse knew or had reason to know at the time the agreement was entered into that the liability would not be paid_by the nonelecting spouse then this factor will not weigh in favor of relief id there is no evidence of a divorce decree or agreement in the record showing that the unpaid taxes were the legal_obligation of mr lepordo therefore this factor is neutral see magee v commissioner tcmemo_2005_263 applying rev_proc cf butner v commissioner tcmemo_2007_136 applying rev_proc significant benefit the irs will consider whether the requesting spouse received significant benefit beyond normal support as a result of the unpaid tax_liability or the item giving rise to the deficiency revproc_2003_61 sec_4 a v c b pincite respondent represents that there is no indication that petitioner received any significant benefit beyond normal support because of the unpaid tax_liabilities or the item giving rise to the deficiency in the preliminary determination denying relief for and no issue was raised as to whether petitioner had received any significant benefit the final_determination fails to make a conclusion as to this factor and the preliminary determination s for and is not in the record additionally there is no evidence in the record indicating that petitioner received significant benefit as a result of the unpaid tax therefore the court concludes that this factor weighs in favor of relief see magee v commissioner supra stating that lack of significant benefit weighed in favor of relief under rev_proc cf butner v commissioner supra stating that lack of significant benefit weighed in favor of relief under former sec_6013 notwithstanding that revproc_2000_15 stated that it was neutral ferrarese v commissioner tcmemo_2002_249 compliance with federal tax laws the irs will take into consideration whether the requesting spouse has made a good_faith effort to comply with the federal tax laws in the succeeding years see revproc_2003_61 sec_4 a vi c b pincite respondent agrees that petitioner has complied with the federal tax laws since her husband’s death therefore this factor weighs in favor of relief see fox v commissioner supra stating that noncompliance weighs against relief under rev_proc see also beatty v commissioner supra stating that one delinquently filed return which showed a refund due and the other facts and circumstances were not significant factors weighing against relief in that case and the commissioner argued that the compliance factor weighed in favor of relief under rev_proc cf butner v commissioner supra stating that noncompliance weighs against relief under rev_proc abuse the irs will also consider whether the nonelecting spouse abused the electing spouse see revproc_2003_61 sec_4 b i c b pincite the presence of abuse is a factor favoring relief and a history of abuse may mitigate the electing spouse’s knowledge or reason to know id with respect to the abuse factor on form petitioner merely stated if controlling is abuse then yes but on forms petitioner contended that her deceased husband inflicted abuse on her and was very controlling at trial however she testified that she was not physically abused the preliminary determination for and only states that documentation was not provided to consider an abusive situation or duress the preliminary determination s for and is not in the record the final_determination merely states that it was sustaining the denial and granting partial relief for but there is no explanation whatsoever as to the irs’s reasons for denying relief petitioner’s claim of abuse is merely conclusory she points to no specific incidents or threats at or near the time she signed the return see in re hinckley bankr bankr m d fla additionally petitioner’s testimony at trial contradicts the allegations of abuse on her forms on the other hand the irs’s administrative record with respect to the abuse factor is scant at best because of the lack of sufficient evidence of abuse in the record as well as the court’s concern that mr lepordo is not available to defend himself against the abuse allegations or to otherwise verify them the court finds that the abuse factor is neutral see revproc_2003_61 sec_4 b i stating that the presence of abuse weighs in favor of relief while lack of abuse does not weigh against relief see also magee v commissioner tcmemo_2005_263 stating that lack of abuse is a neutral factor under rev_proc cf butner v commissioner supra stating same under rev_proc additionally the court finds that because of the lack of evidence of abuse in the record this factor does not mitigate petitioner’s knowledge or reason to know mental or physical health the irs will take into consideration whether the electing spouse was in poor mental or physical health on the date the electing spouse signed the return or at the time relief was requested see revproc_2003_61 sec_4 b ii c b pincite there is no evidence in the record that petitioner’s mental or physical health was poor therefore this is a neutral factor see id see also magee v commissioner supra conclusion weight of the factors although the decision is close the court concludes that the appeals officer did not act arbitrarily capriciously or without sound basis in fact nor is there anything fundamentally wrong with the irs’s determination see johnson v j b hunt transp inc f 3d pincite consequently the court concludes that respondent’s denial of relief with respect to through was not an abuse_of_discretion and that it would not be inequitable to hold petitioner liable for the unpaid taxes and the dollar_figure portion of the deficiency with respect to to reflect the foregoing decision will be entered for respondent
